PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kohler, Craig, S.
Application No. 17/136,349
Filed: December 29, 2020
For: DENTAL INSTRUMENT CAMERA APPARATUS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 7, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, February 4, 2022, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on May 5, 2022.  A Notice of Abandonment was mailed August 11, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on August 7, 2022 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to Technology Center Art Unit 3792 for appropriate action in the normal course of business on the reply received August 7, 2022.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions